                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:15-cv-450-RJC-DSC

UNITED STATES OF AMERICA,                )
                                         )
       Plaintiff,                        )
                                         )
       v.                                )                  DEFAULT JUDGMENT
                                         )
Approximately $96,512.18 in funds seized )
from Bank of America Account             )
XXXXXXXX7324, such account held in )
the name of Berkeley Hughes &            )
Associates, LLC;                         )




       THIS MATTER is before the Court on the United States of America America’s Motion

pursuant to Fed. R. Civ. P. 55(b)(2), for Default Judgment in this case. (Doc. No. 33). For good

cause shown, the Court will GRANT the Motion and enter Default Judgment. In support hereof,

the Court finds as follows:

                                        BACKGROUND

       On May 2, 2016, the United States filed an Amended Complaint for Forfeiture In Rem,

(Doc. No. 16), to include an additional $36,087.66 in funds seized from Berkley Hughes Bank of

America Account 7324. At the time of seizure, the account held approximately $60,424.52 in

funds. Bank of America later notified the Federal Bureau of Investigations (FBI) that an additional

$36,087.66 in funds would be turned over in satisfaction of the Seizure Warrant that FBI had

previously executed on the account. Upon receipt of the additional funds, FBI investigated and

determined that the additional finds were derived from deposits that had not yet cleared at the time

of seizure, and that the additional funds constituted or derived from proceeds traceable to wire

fraud and conspiracy to commit wire fraud.
                                                 1
        On January 08, 2018, this Court entered a Default Judgment, (Doc. No. 29), forfeiting all

the defendant properties captioned above to the United States, and instructing a second Motion for

Default Judgment be entered for the additional $36,087.66 once publication was complete. As to

all other persons in the world with potential claims to the Defendant Property, the United States

published notice of this forfeiture via www.forfeiture.gov, from July 08, 2017 through August 06,

2017 as shown in the Submission of Declaration of Publication. (Doc. No. 30). Additionally, the

Government submitted direct notice, as outlined in the Notice of Service filed on September 09,

2016, (Doc. No. 23), to individuals and entities who reasonably appeared to be potential claimants

on the facts known to the Government. Therefore, on December 13, 2018 on Motion of the

Government, (Doc. No. 31), the Clerk of Court entered a default pursuant to Fed. R. Civ. P. 55(a),

(Doc. No. 32). Thus, default judgment is now appropriate.

       Fed. R. Civ. P. 55(b) provides for entry of the requested Default Judgment by the Court.

Here, the United States has provided notice of forfeiture in accordance with Federal Rules of Civil

Procedure, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Rule G. Further, the time period for filing claims has expired, and no claims have been filed.

Finally, the Clerk has entered default. Therefore, the requested Default Judgment is appropriate.

       THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.   The Government’s Motion for Default Judgment, (Doc. No. 33), is hereby

            GRANTED.

       2. Any and all right, title, and interest of all persons in the world in or to the Defendant

            Property is hereby forfeited to the United States, and no other right, title, or interest

            shall exist therein:




                                                  2
                   Approximately $36,087.66 in funds seized from Bank of America Account
                    XXXXXXXX7324, such account held in the name of Berkeley Hughes &
                    Associates, LLC.

      3. The United States is hereby directed to dispose of the Defendant Property as provided

          by law.



      SO ORDERED.

Signed: December 20, 2018




                                             3
